DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “oversized” used in claim 19 is not present in the original specification.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.11,136,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is obviously directed to the same patentable invention and allowance thereof would be improper.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jewell 3,028,192.
Jewell discloses the claimed container including first and second walls 10 with planar mid-sections with first and second curved, bent edges adjacent spline 9.  Each bent edge includes a portion perpendicular to the plane of a mid-section and upwards in Figure 2 and a portion bent back to extend away from the edge and parallel to the plane of the mid-section.  Reference Figures 2-3.  The perpendicular portion and the parallel portion taken together are considered to be a “protrusion” which is “contoured (with “contour” taken to mean an inherent outline) “profile”.  The parallel portion of this “contoured profile” which projects from the perpendicular portion is considered to be a “projection”. There is also a spline 9 including first and second channels having a recess and an interior profile.  The first ad second channels receive the first and second protrusions in a complimentary fashion.  The spline 9a includes a generally rectangular recess on each side in which bent edges 18 and 19 are received, as shown in Figure 2.  There is a top portion, side portions and a bottom portion where the bottom portion is only partially closed so as to receive bent edges 18 and 19.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roush 6,959,959.
Roush discloses the claimed container including first and second walls 14 with planar mid-sections with first and second curved, bent edges adjacent spline 20.  Each bent enge includes a perpendicular portion to the plane of a mid-section and upwards in Figure 2 and a portion angled to extend away from the edge and parallel to the plane of the mid-section.  Reference Figure 3.  The perpendicular portion and the parallel portion taken together are considered to be a “protrusion” which has “contoured (with “contour” taken to mean an inherent outline) “profile”.  The parallel portion of this “contoured profile” which projects from the perpendicular portion is considered to be a “projection”.  The vertically oriented spline 20 includes first and second channels 22 having a recess encompassed by four sides and an interior profile.  The first and second channels receive the first and second protrusions in a complimentary fashion, are open in opposite directions and are bilaterally symmetrical.  Note as well central channel 30.  Portions extending from 24 to 22  and 26 to 22 are considered to define substantially rectangular recesses.  See Figure 3.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roush 6,959,959 in view of Ehrlich 2002/0109377.
Roush discloses the claimed invention except for slots through an interior wall of the central channel.
Ehrlich discloses a container wall construction with a joint having an interior facing wall 152 between adjacent wall panels 142a, 142b.  This interior facing wall 152 includes slots 274.  Reference Figures 2 and 3.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to provide slots in the interior facing wall of the central channel of Roush as taught by Ehrlich in order to secure cargo.  

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The recitation in claims 3 and 10 of a male projection having both a flat side and a curved opposite side is not taught nor fairly suggested by the prior art of record.

The recitation in claim 19, which recites features present in originally filed Figures 8 and 13, of the first and second protrusions of the first and second panels, respectively, being oversized with respect to the openings of the first and second channels, respectively, to preclude passage therethrough is not taught nor fairly suggested by the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

Jdp
9/10/22